Citation Nr: 0944733	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-10 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for purposes of entitlement to Department of Veterans Affairs 
(VA) benefits.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to March 
1969.  He died in April 2006.  The appellant in this matter 
is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 administrative decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2007, a 
statement of the case was issued in January 2008, and a 
substantive appeal was received in February 2008.

The appellant (and her daughter) testified before a Board 
hearing in September 2009.  A transcript of this hearing is 
of record.

The appellant has recently submitted additional evidence to 
the Board to be considered in his claim.  In an April 2009 
written presentation and in her September 2009 hearing 
transcript, the appellant waived preliminary RO review of the 
new evidence in accordance with 38 C.F.R. § 20.1304 (2009).  
In any event, in light of the fully favorable determination 
to the appellant in this decision, there is no prejudice to 
the appellant in the Board proceeding with a final decision 
at this time.


FINDINGS OF FACT

1.  The appellant and the Veteran were married to each other 
in 1987 and the appellant was the Veteran's lawful spouse at 
the time of his death in April 2006.

2.  The Veteran and the appellant were living apart at the 
time of the Veteran's death.

3.  The separation is not shown to have been without the 
mutual consent of the appellant and the Veteran, and it did 
not result from misconduct or communication of a definite 
intent to end the marriage by the surviving spouse.


CONCLUSION OF LAW

The appellant is entitled to recognition as the Veteran's 
surviving spouse for VA purposes.  38 U.S.C.A. § 101(3), (31) 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52; 3.53 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Under the VCAA, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  In light of the fully favorable decision granting 
recognition of the appellant as the Veteran's surviving 
spouse, the Board finds there is no prejudice to the 
appellant from any perceived defect in VCAA compliance.  
Thus, no further discussion of VCAA is necessary at this 
point.

Analysis

The appellant seeks recognition as the surviving spouse of 
the deceased Veteran for VA benefit purposes.  The Board 
notes that the term 'surviving spouse' means a person of the 
opposite sex who was the spouse of a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse or in the case of temporary 
separations) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.53.

Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a).  The statement of the surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53(b).

Furthermore, a surviving spouse means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death.  38 C.F.R. 
§ 3.50(b).  For VA benefit purposes, a marriage means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The VA does not dispute that the appellant and the Veteran 
were legally married and that such marriage was never 
terminated by divorce.  Although the Veteran's death 
certificate originally indicated that the Veteran's marital 
status was "Divorced," the claims-file contains proper 
documentation of an official correction to that certificate 
to reflect that his marital status was "Married" and that 
he was married to the appellant at the time of death.  
Although the claims-file contains evidence indicating that 
the Veteran described himself as divorced prior to the time 
of his death, there is no evidence of an official legal 
termination of the marriage between the appellant and the 
Veteran at any time.

The appellant does not allege that she and the Veteran 
continuously cohabited in the same home from the date of 
their marriage to the date of his death.  She contends that 
she lived in other locations out of necessity, while 
maintaining contact with her husband and returning to visit 
her husband, as often as every week when circumstances 
permitted.  The appellant contends that the extent of the 
separation of their living arrangements was due to several 
factors including multiple family health crises requiring her 
assistance and a need to accept employment elsewhere that was 
unavailable in the vicinity of her home with the Veteran.  
She has repeatedly expressed that the extent of her separate 
living arrangements did not involve any desire to end her 
marriage with the Veteran.

The most significant evidence in this case which might cast 
doubt upon the appellant's account of the state of her 
relationship with the Veteran at the time of his death comes 
from multiple statements the Veteran made in the months prior 
to his passing.  In his September 2005 filing of a claim for 
VA benefits, the Veteran indicated that he was "Divorced" 
and he identified a woman other than the appellant as his 
nearest relative; the identified woman was said to share the 
same address as the Veteran.  A September 2005 VA treatment 
record shows that he claimed that he "Lives with 
girlfriend."  Additionally, the RO determined (as noted in 
the statement of the case) that "VA administrative records 
show that he listed a female friend as his next of kin."

However, also significantly, the appellant testified at her 
Board hearing that the woman identified in the Veteran's 
statements as his nearest relative was a friend who was 
helping to look after him in his illness during the time that 
the appellant was away.  The appellant and her daughter (also 
the Veteran's daughter) testified that the Veteran was an 
alcoholic and preferred to company of his friends from a 
local bar (including the identified woman friend and possibly 
that woman's husband or boyfriend) rather than any 
professional nursing presence in light of his terminal 
illness.  The appellant has recently submitted five witness 
statements from family and friends, including multiple 
children of the Veteran's and the appellant's, generally 
supporting her contention that she was making every effort to 
maintain her marriage with the Veteran and was only spending 
time in separate locations due to family health crises and 
employment necessity.  Collectively, the testimony of the 
appellant and the witnesses, including from her daughter 
during the Board hearing, strongly suggests that the 
Veteran's behavior was erratic and heavily influenced by 
heavy alcohol use, perhaps increasingly so during the time 
with his terminal illness.  The Board notes that the Veteran 
reported to a VA treatment provider in September 2005 that he 
drank "6-7" beers per day.

Although witness testimony in this case indicates that the 
Veteran's behavior was often physically abusive towards his 
wife, the appellant, none of the evidence in this case 
clearly contradicts the substantial volume of testimony that 
the appellant maintained herself as the Veteran's wife and 
only spent time away from his home to assist and attend to 
several other ailing family members and to obtain essential 
employment.

If the evidence establishes that a separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the veteran, the continuity of the cohabitation will 
not be considered as having been broken.  38 C.F.R. 
§ 3.53(b).

In Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007), the 
Federal Circuit Court held that the definition of 'desert' in 
38 C.F.R. § 3.53 intended to invoke the well-established 
meaning of 'desert' in common law family law.  According to 
Alpough, the generally recognized common law definition of 
'desert' means that a separation by mutual consent does not 
constitute desertion unless the separation resulted from 
misconduct, or communication of a definite intent to end the 
marriage, by the surviving spouse.  Notably, however, the 
Federal Circuit Court observed that 38 C.F.R. § 3.53(b) 
determined that state laws did not control in determining 
questions of desertion, although issues such as the validity 
of marriage were determined by state law.

In Alpough, Federal Circuit examined 38 U.S.C.A. § 101(3) 
with specific attention paid to the exception to the 
continuous cohabitation requirement.  The Federal Circuit's 
decision examined the exception language: "except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse."  
In resolving the question of how to interpret the exception 
clause, the Federal Circuit held that the verb "procured" 
referred to "separation," not "misconduct," 490 F.3d at 
1356, and that the phrase "procured by" was ambiguous as 
used in the statute.  Id.  In according deference to 
38 C.F.R. § 3.53(b), the Federal Circuit concluded that the 
separation only negated surviving spouse status if the spouse 
intended to "desert" the veteran at the time of the 
separation.  490 F.3d at 1357.

The Federal Circuit's decision presented analysis of 
38 C.F.R. § 3.53(b) concerning the cohabitation requirement, 
featuring the observation that:

The express terms of the regulation provide that 
the continuity of cohabitation will not be 
considered broken if 'the separation was by mutual 
consent and ... the parties lived apart' for purposes 
of convenience or for certain other specified 
reasons or for 'any other reason which did not show 
an intent on the part of the surviving spouse to 
desert the veteran.'  38 C.F.R. § 3.53(b).

The Federal Circuit explained that "the key is whether the 
reason for the separation 'did not show an intent on the part 
of the surviving spouse to desert the veteran.'  Id.  
(emphasis added)."  The Federal Circuit then went on to 
discuss the definition of desertion in family law, concluding 
that "the well-established meaning of 'desert' in family 
law" is one in which "A separation by mutual consent does 
not constitute desertion."  The Federal Circuit decision 
clarified, however, that it is possible for a separation by 
mutual consent to coincide with desertion in a manner which 
would be considered an end to cohabitation for the purposes 
of this analysis.  In this regard, though, the Federal 
Circuit decision summarized that "a separation by mutual 
consent does not constitute desertion unless the separation 
resulted from misconduct or communication of a definite 
intent to end the marriage by the surviving spouse."

The Board observes that there is no substantial suggestion in 
this case that any separation was related to any misconduct 
on the part of the appellant; this case thus features a 
question of whether there was a communication of a definite 
intent to end the marriage by the appellant.  Thus, the 
determinative question in this case, as shaped by the Federal 
Circuit's holding in Alpough, is whether the evidence shows a 
communication of a definite intent to end the marriage by the 
surviving spouse.  The Board finds that there is no probative 
credible evidence showing a communication of a definite 
intent to end the marriage by the appellant.  The essential 
question in this case is whether the appellant and the 
Veteran broke the continuity of cohabitation, as defined in 
38 C.F.R. § 3.53, by way of their separate living 
arrangements and locations prior to his death.  The Federal 
Circuit interprets the provisions of 38 C.F.R. § 3.53 as 
dictating that a separation by mutual consent does not break 
the continuity of cohabitation unless there is misconduct or 
a communication of a definite intent to end the marriage by 
the surviving spouse.  The Board must apply this standard in 
its own evaluation of the cohabitation question in this case.

Although the evidence is not entirely clear on this point, 
the Board finds no evidence in this case demonstrating that 
the appellant's moves to locations away from the Veteran's 
home constituted 'desertion' as defined by the Federal 
Circuit's decision; there is also no evidence clearly showing 
that the arrangement was not by mutual consent.  There is no 
indication from any witness statement nor any statement from 
the Veteran or appellant that shows that the appellant 
expressed a definite intent to end the marriage.  Thus, the 
Board is compelled to find that the cohabitation requirement 
was not breached by any separation of the Veteran and the 
appellant in this case.  As none of the other requirements 
for recognition as the Veteran's surviving spouse are in 
dispute, entitlement to recognition as the surviving spouse 
of the Veteran for VA purposes is established under 38 
U.S.C.A. § 101(3); 38 C.F.R. § 3.53.

In summary, the evidence of record is sufficient to establish 
that the appellant is the Veteran's surviving spouse for VA 
purposes.  To that extent only, the appeal is allowed.  The 
Board wishes to make clear that it intimates no opinion, 
legal or factual, as to whether or not the appellant may 
ultimately be entitled to any VA death benefits.




ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for VA purposes is established.  To this extent, the appeal 
is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


